COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  EDDIE ESTEP,                                    §                No. 08-19-00280-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                 205th District Court

  THE STATE OF TEXAS,                             §             of El Paso County, Texas

                         State.                   §                (TC# 20150D04089)

                                              §
                                            ORDER

       The Court GRANTS the Motion for Extension of Time to File Findings of Facts and

Conclusions of Law in reference to this Court’s order of October 5, 2020. The trial court is

directed to file written findings of facts and conclusions of law with the District Clerk of El Paso,

County on or before January 13, 2021. The District Clerk of El Paso County is directed to

prepare and file supplemental clerk’s record containing the findings of fact and conclusions of

law with the Clerk of this Court on or before January 23, 2021.

       IT IS SO ORDERED this 17th day of December, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.